J-A15014-20

                                  2020 PA Super 259

    RUTH    ANN    DIDONATO,                      :   IN THE SUPERIOR COURT OF
    ADMINISTRATRIX OF THE                         :        PENNSYLVANIA
    ESTATE OF J.D.                                :
                                                  :
                v.                                :
                                                  :
    SKI SHAWNEE, INC., BLAIR ACADEMY              :
    AND JOHN PADDEN                               :
                                                  :
    APPEAL OF: BLAIR ACADEMY AND                  :
    JOHN PADDEN                                   :       No. 1704 EDA 2019

                   Appeal from the Order Entered May 10, 2019
                 In the Court of Common Pleas of Monroe County
                    Civil Division at No(s): No. 9426-CV-2018

    RUTH ANN DIDONATO,              :                 IN THE SUPERIOR COURT OF
    ADMINISTRATRIX OF THE ESTATE OF :                      PENNSYLVANIA
    J.D., DECEASED,                 :
                                    :
                    Appellant       :
                                    :
               v.                   :
                                    :
    SKI SHAWNEE, INC., BLAIR        :
    ACADEMY & JOHN PADDEN           :
                                                         No. 3295 EDA 2019

                   Appeal from the Order Entered May 10, 2019
                 In the Court of Common Pleas of Monroe County
                      Civil Division at No(s): 9426-CV-2018


BEFORE:      DUBOW, J., KING, J., and STRASSBURGER, J.*

OPINION BY KING, J.:                                    FILED OCTOBER 27, 2020

        Appellants/Cross-Appellees, Blair Academy & John Padden (collectively,

“the    Academy      defendants”),     and     Appellee/Cross-Appellant,   Ruth   Ann



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A15014-20


DiDonato, administratrix of the estate of J.D., deceased (“the Estate”), appeal

from the order entered in the Monroe County Court of Common Pleas, which

granted in part and denied in part the Academy defendants’ motion to sever

the claims against defendant Ski Shawnee, Inc. (“Ski Shawnee”) and to

compel arbitration, in this wrongful death and survival action. We affirm in

part, reverse in part, and remand for further proceedings.

      The relevant facts and procedural history of this case are as follows. On

December 26, 2017, the Estate initiated this action by writ of summons. The

Estate filed a complaint in the Philadelphia County Court of Common Pleas on

January 15, 2018, against Ski Shawnee and the Academy defendants. The

complaint alleged that in the fall of 2016, Decedent enrolled at Blair Academy,

a private boarding school in Blairstown, New Jersey. Prior to her enrollment,

Decedent had been living in Singapore with her parents.        Blair Academy

required all students to participate in an organized sport. John Padden, the

head coach of the ski team, permitted Decedent to join the ski team.

According to the complaint, any student who wanted to try out for the team

needed to have the ability to ski nearly any trail on any mountain under any

condition. Decedent did not satisfy those requirements.

      Notwithstanding her lack of ability, on January 9, 2017, during an event

at Ski Shawnee, Mr. Padden directed Decedent to ski down the Lower

Tomahawk Trail—an advanced, “black diamond” trail that was the most

difficult trail on the mountain.    Ski Shawnee had installed snowmaking


                                     -2-
J-A15014-20


equipment at the bottom of the trail, requiring skiers to make a sharp turn to

avoid the equipment. Decedent was unable to navigate the turn at the bottom

of the hill, crashed into the equipment, and suffered fatal injuries. Decedent

was 15-years-old at the time of her death. The Estate brought two counts—

a survival action by the Estate and a wrongful death action on behalf of

Decedent’s parents. (See Complaint, filed 1/15/18, at ¶¶ 1-45; R.R. at 9a-

11a).

        On February 6, 2018, Ski Shawnee filed preliminary objections alleging,

inter alia, improper venue in Philadelphia County.1 The Academy defendants

also filed preliminary objections raising improper venue on February 13, 2018.

        Meanwhile, the Estate entered into separate stipulations with Ski

Shawnee and the Academy defendants to strike certain paragraphs from the

complaint and to withdraw a claim for punitive damages without prejudice to

move to reinstate that claim after the close of discovery.

        On February 16, 2018, the Academy defendants filed a notice to remove

the case to federal court in the Eastern District of Pennsylvania based on

diversity jurisdiction.     In their removal petition, the Academy defendants

insisted that Ms. DiDonato was a fraudulent party to the action who has no

connection with Decedent. The Academy defendants claimed Ms. DiDonato is

an associate attorney with a law firm located in Philadelphia, and she was


____________________________________________


1 The complaint alleged venue in Philadelphia was proper because Ski
Shawnee regularly conducted and solicited business there.

                                           -3-
J-A15014-20


selected solely to perfect venue in Philadelphia.   The Academy defendants

maintained that Decedent (prior to her death) and her parents reside in

Singapore and are citizens of a foreign state for purposes of diversity

citizenship.

       The Estate filed a motion to remand the case to state court on February

28, 2018. On March 19, 2018, the Eastern District of Pennsylvania granted

the Estate’s motion to remand for lack of jurisdiction in federal court. The

federal court stated that because Ski Shawnee is a properly joined and served

defendant and is a Pennsylvania corporation, removal to federal court was

improper.2

       Upon remand to the Philadelphia County Court of Common Pleas, the

Estate filed answers to the Academy defendants’ preliminary objections and

to Ski Shawnee’s preliminary objections.         In its answers, the Estate

maintained that venue was proper in Philadelphia because one defendant, Ski

Shawnee, regularly conducts business there.

       The parties subsequently engaged in discovery related to the issue of

venue. On August 27, 2018, the court scheduled a hearing for October 25,

2018, on the venue issue. Following the hearing, the court entered an order

on October 29, 2018, sustaining the Academy defendants’ and Ski Shawnee’s



____________________________________________


2See 28 U.S.C. § 1441(b)(2) (explaining diversity of citizenship actions may
not be removed if any of parties in interest properly joined and served as a
defendant is citizen of state in which such action is brought).

                                           -4-
J-A15014-20


preliminary objections based on improper venue, and transferring the case to

the Monroe County Court of Common Pleas.

     On December 17, 2018, the Academy defendants filed a motion to sever

the claims against Ski Shawnee, and to compel arbitration.        The Academy

defendants alleged that Decedent’s mother had signed an enrollment contract

on behalf of Decedent’s father and on behalf of Decedent, which included an

arbitration clause. The Academy defendants claimed that the broad language

contained in the contract manifested the parties’ intent to resolve any claims

or disputes in arbitration. (See Academy defendants’ Motion to Sever and to

Compel Arbitration, filed 12/17/18, at 1-4; R.R. at 50a-53a).

     The Academy defendants attached the enrollment contract to their

motion as Exhibit B. The enrollment contract provides, in pertinent part:

        By signing this agreement, we agree that any claim or
        dispute between us and Blair Academy, or against any
        agent, employee, successor, or assign of the other, whether
        related to this agreement or otherwise, and any claim or
        dispute related to this agreement or the relationship or
        duties contemplated under this contract, including the
        validity of this arbitration clause, shall be resolved by
        mandatory and binding arbitration.            This arbitration
        agreement applies to all claims now in existence or that may
        arise in the future and shall survive the termination of the
        student’s enrollment at Blair Academy. We understand that
        the result of this arbitration agreement is that claims cannot
        be litigated in court, including some claims that could have
        been tried before a jury. A single arbitrator shall be
        appointed by the American Arbitration Association and serve
        under the rules thereunder.         The hearing shall be in
        Blairstown, New Jersey. We agree that the prevailing party
        shall be reimbursed for the costs of arbitration and litigation,
        including any legal fees. This agreement shall be governed
        by and interpreted under the Federal Arbitration Act, 9

                                     -5-
J-A15014-20


         U.S.C. Sections 1-16.      If any part of this arbitration
         agreement is found to be invalid or unenforceable under any
         law or statute consistent with the F.A.A., the remainder of
         this arbitration agreement shall be enforceable without
         regard to such invalidity or unenforceability.

(Enrollment Contract, dated 3/20/16, at ¶5; R.R. at 40a, 52a).

      Meanwhile, Ski Shawnee filed an answer, new matter, and cross-claim

against the Academy defendants, in response to the Estate’s complaint. The

Estate filed a reply on January 3, 2019.

      On January 9, 2019, the Estate filed an answer to the Academy

defendants’ motion to sever and compel arbitration.         Initially, the Estate

argued that the Academy defendants had waived any claim regarding

arbitration because their preliminary objections did not raise any issue related

to jurisdiction or the arbitrability of the Estate’s claims. The Estate maintained

that the parties had engaged in extensive discovery related to venue, and the

Academy defendants did not proffer the enrollment contract or mention the

arbitration clause at any time, even though the Estate had requested the

production of any contracts or agreements related to its claims.               By

participating in litigation for almost one year already, the Estate insisted the

Academy defendants had waived their claim to arbitration.

      The Estate also claimed the purported contract related solely to

Decedent’s parents’ obligation to pay tuition and did not reference any duties

or obligations owed by or to Decedent. The Estate contended that Decedent’s

mother was the only signatory to the contract, and neither the administratrix,


                                      -6-
J-A15014-20


nor Decedent, was a party to the agreement. The Estate stressed that under

Pennsylvania law, parents do not have authority to release claims or forfeit

constitutional rights of their minor children.

      The Estate claimed Mr. Padden is not a party to the enrollment contract,

so any claims against him do not belong in arbitration. Similarly, the Estate

averred that Ski Shawnee’s cross-claim against the Academy defendants does

not belong in arbitration because Ski Shawnee is not a party to the enrollment

contract. In any event, the Estate insisted the enrollment contract did not

contain a valid agreement to arbitrate.     (See Estate’s Answer to Academy

defendants’ Motion to Sever and to Compel Arbitration, filed 1/9/19, at 1-6;

R.R. at 70a-75a).

      On January 9, 2019, Ski Shawnee also filed a response to the Academy

defendants’ motion to sever and compel arbitration. Ski Shawnee echoed the

Estate’s claim that the Academy defendants had waived any right to

arbitration because they failed to produce the enrollment contract in response

to discovery requests and had already participated in litigation for one year,

including an attempt to remove the case to federal court. Ski Shawnee also

alleged that its cross-claim could not proceed to arbitration since it did not

sign the contract containing the arbitration provision. Ski Shawnee further

joined the Estate’s position that Pennsylvania law does not permit parents to

sign away their minor child’s rights. Ski Shawnee requested oral argument

on the Academy defendants’ motion.          (See Ski Shawnee’s Response to


                                      -7-
J-A15014-20


Academy defendants’ Motion to Sever and to Compel Arbitration, filed 1/9/19,

at 1-5; R.R. at 147a-151a).

      The court scheduled a hearing on the Academy defendants’ motion for

February 27, 2019. In the meantime, the Academy defendants filed an answer

and new matter to the Estate’s complaint.       The new matter included the

Academy defendants’ claim of arbitration. (See Academy defendants’ Answer

and New Matter, filed 1/17/19, at 1-14; R.R. at 22a-35a). The Estate filed a

reply on January 31, 2019.

      On February 13, 2019, the Academy defendants filed a motion for leave

to file a reply brief nunc pro tunc, in response to the Estate’s answer to their

motion to sever and compel arbitration. The Academy defendants attached a

copy of the proposed reply brief to their motion, in which they alleged, inter

alia, they promptly raised the arbitration issue once the court had adjudicated

the venue issue. The Academy defendants claimed they responded only to

initial discovery limited to venue, attended depositions limited to venue, and

the case was far from “trial ready.” The Academy defendants contended that

their attempt to remove the case to federal court did not involve any ruling

on the merits of the Estate’s claims. The Academy defendants insisted the

Estate was not prejudiced by the timing of their motion to sever and compel

arbitration. (See Academy defendants’ Reply Brief, filed 2/13/19, at 1-11;

R.R. at 220a-230a).

      The court granted the Academy defendants’ request for nunc pro tunc


                                     -8-
J-A15014-20


relief on February 14, 2019, instructing the Prothonotary to docket the reply

brief attached to their motion.

        On February 27, 2019, the court heard oral argument on the Academy

defendants’ motion to sever and compel arbitration.3 Following argument, all

parties submitted additional briefs in support of their respective positions.

        The court entered an opinion and order on May 10, 2019, granting in

part and denying in part the Academy defendants’ motion. Specifically, the

court granted the motion to compel arbitration of the Estate’s survival claim

and of Mother’s wrongful death claim. The court denied the motion to compel

arbitration of Father’s wrongful death claim.      To the extent the Academy

defendants also sought to compel arbitration of the Estate’s claims against Ski

Shawnee, the court denied that request.          (See Opinion and Order, filed

5/10/19, at 1-19; R.R. at 243a-261a).

        On June 6, 2019, the Academy defendants timely filed a notice of

appeal. The next day, the Estate timely filed a cross-appeal.4 The Estate also

filed a praecipe to amend the order for appellate certification under 42

Pa.C.S.A. § 702(b) and Pa.R.A.P. 1311 (governing interlocutory appeals by

permission). On June 10, 2019, the court amended its May 10, 2019 order,


____________________________________________


3   This proceeding was not transcribed.

4Ski Shawnee subsequently filed a notice to join the Estate’s cross-appeal
under Pa.R.A.P. 512 (governing joint appeals).



                                           -9-
J-A15014-20


expressly certifying it for immediate appellate review. The Estate timely filed

a formal petition for permission to appeal per Rule 1311(b), which this Court

granted.5

       The trial court ordered the parties to file concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).             The Academy

defendants timely complied on June 28, 2019, and the Estate timely complied

on July 2, 2019.

       In their appeal, the Academy defendants raise the following issue for

our review:

          Did the trial court err in denying the motion to compel
          arbitration, in part, and in refusing to also refer to
          arbitration the father’s wrongful death claim, where the
          father is not a party to the action and where the mother
          executed the arbitration agreement on behalf of both
          parents?

(The Academy defendants’ Brief at 4).

       In its cross-appeal, the Estate raises the following issues for our review:

          Whether it was an abuse of discretion for the trial court to
          fail to conclude, or even consider, that the boarding school
          tuition payment agreement did not constitute a valid,
          binding and enforceable contract?

          Whether it was an abuse of discretion for the trial court to
          fail to conclude, or even consider, that [the Estate’s]
____________________________________________


5  Although an order denying an application to compel arbitration is
immediately appealable under Pa.R.A.P. 311(a)(8) and 42 Pa.C.S.A. §
7320(a)(1), the Estate filed the petition for permission to appeal to the extent
that the portion of the court’s order compelling arbitration was not
immediately appealable. The Estate’s petition for permission to appeal and
this Court’s order granting relief are docketed at 77 EDM 2019.

                                          - 10 -
J-A15014-20


          wrongful death and survival claims are not subject to the
          arbitration clause contained within the purported contract
          for boarding school tuition payment?

          Whether it was an abuse of discretion for the trial court to
          conclude that [Decedent’s mother] waived her minor
          daughter’s constitutional right to a jury trial?

          Whether it was an abuse of discretion for the trial court to
          not conclude that [the Academy defendants], by
          participating in litigation for nearly one year before raising
          the purported applicability of an arbitration clause, waived
          the defense of mandatory private arbitration?

          Whether it was an abuse of discretion for the trial court to
          refuse to compel arbitration as to the wrongful death claim
          of [Decedent’s father]?

(The Estate’s Brief at 3-4).6

       For purposes of disposition, we initially address the Estate’s fourth issue

on appeal concerning the Academy defendants’ waiver of arbitration. In this

issue, the Estate argues the Academy defendants were required to raise the

issue of arbitration in their preliminary objections to the Estate’s complaint,

citing Pa.R.C.P. 1028(a). The Estate asserts that the Academy defendants did

not file a motion to compel arbitration until December 17, 2018, almost a full

year after the Estate instituted this civil action. During that year, the Estate

claims that the Academy defendants accepted judicial process by filing pre-

trial motions, answering the Estate’s interrogatories and requests for

production of documents, participating in depositions related to the


____________________________________________


6 The Pennsylvania Association for Justice filed an amicus curiae brief in
support of the Estate’s issues.

                                          - 11 -
J-A15014-20


preliminary objections, and attending the hearing on preliminary objections,

all without raising the issue of arbitration. The Estate concludes the Academy

defendants waived their claim of arbitration by failing to raise it in a timely

manner, and this Court must reverse the portion of the court’s order

compelling arbitration.7 We agree.

       “In reviewing the trial court’s decision in [this] matter, we are limited to

determining whether the trial court’s findings are supported by substantial

evidence and whether the trial court abused its discretion.”        Goral v. Fox

Ridge, Inc., 683 A.2d 931, 933 (Pa.Super. 1996).

       “It is well-settled that although as a matter of public policy, our courts

favor the settlement of disputes by arbitration, the right to enforce an

arbitration clause can be waived.” O’Donnell v. Hovnanian Enterprises,

Inc., 29 A.3d 1183, 1187 (Pa.Super. 2011) (quoting LSI Title Agency, Inc.

v. Evaluation Services, Inc., 951 A.2d 384, 391-92 (Pa.Super. 2008),

appeal denied, 599 Pa. 694, 960 A.2d 841 (2008)) (internal quotation marks

omitted). A party that avails itself of the judicial process by attempting to win

favorable rulings from the judicial system following the filing of a complaint




____________________________________________


7 Ski Shawnee filed an appellate brief in this case, which reiterates the Estate’s
claim of waiver. Ski Shawnee adds that the Academy defendants failed to
produce the enrollment contract in response to a pre-trial discovery request
for “any document which refers to, relates to or evidences any communication
between you and [Decedent].” (Ski Shawnee’s Brief at 10).

                                          - 12 -
J-A15014-20


waives the right to proceed through arbitration. Stanley-Laman Group, Ltd.

v. Hyldahl, 939 A.2d 378, 387 (Pa.Super. 2007).

      When deciding whether a party accepted judicial process to constitute

waiver of a claim to arbitration, courts assess whether the party: (1) failed to

raise the issue of arbitration promptly; (2) engaged in discovery; (3) filed pre-

trial motions that do not raise the issue of arbitration; (4) waited for adverse

rulings on pre-trial motions before asserting arbitration; or (5) waited until

the case is ready for trial before asserting arbitration.     O’Donnell, supra.

Significantly, a party “cannot avail itself of the judicial process and then pursue

an alternate route when it receives an adverse judgment. To allow litigants

to pursue that course and thereby avoid the waiver doctrine and our rules of

court is to advocate judicial inefficiency; this we are unwilling to do.” Samuel

J. Marranca      General Contracting           Co. v. Amerimar      Cherry Hill

Associates, 610 A.2d 499, 502 (Pa.Super. 1992). Nevertheless, “the mere

filing of a complaint or answer without resulting prejudice to the objecting

party will not justify a finding of waiver of the right to arbitration.” LSI, supra

at 392 (quoting Keystone Tech. Group, Inc. v. Kerr Group, Inc., 824 A.2d

1223, 1226 (Pa.Super. 2003)).

      In Samuel J. Marranca, supra, the appellee filed his complaint on June

25, 1990. The appellant filed preliminary objections alleging improper venue

and forum non conveniens.          After the court overruled the preliminary

objections, the appellant filed its answer on July 11, 1991. Approximately two


                                      - 13 -
J-A15014-20


weeks later, the appellant first asserted a demand for arbitration. After the

appellee refused this request, the appellant filed a motion to compel

arbitration and stay judicial proceedings. The trial court decided the appellant

had waived any right to arbitration, stating:

         The record in this case unequivocally establishes a
         willingness on the part of [the appellant] to have the Court
         of Common Pleas adjudicate the issues being raised without
         resort to arbitration as long as the [c]ourt was not the
         Luzerne County Court of Common Pleas. Clearly, [the
         appellant] was ready to litigate this case in another
         jurisdiction and, accordingly, we find it difficult to
         understand and/or appreciate how, after having made and
         lost the venue and forum non conveniens arguments, it can
         now contend that the arbitration is mandatory and not
         elective.

Samuel J. Marranca, supra at 500-01.

      On appeal, this Court agreed with the trial court’s conclusion that the

appellant waived its right to enforce the arbitration clause.       This Court

reasoned:

         Here, [the appellant’s] conduct amounts to waiver. [The
         appellant] chose not to file a petition to compel arbitration.
         [The appellant] also elected not to assert arbitration as an
         affirmative defense either in preliminary objections or in
         new matter. Instead, [the appellant] waited until it had
         received an adverse ruling on pretrial motions before
         invoking and seeking to enforce the arbitration provision of
         the contract. …

Id. at 501.

      In O’Donnell, supra, the appellants originally filed their complaint on

April 25, 2007. The appellee filed preliminary objections, which did not raise

an arbitration claim. The appellants filed an amended complaint on July 17,

                                     - 14 -
J-A15014-20


2007. The appellee filed another set of preliminary objections, which did not

raise a claim of arbitration. On February 13, 2008, the trial court sustained

the preliminary objections in part, dismissing one count of the amended

complaint.   Approximately two weeks later, the parties executed a tolling

agreement, discontinuing the litigation without prejudice while they engaged

in settlement negotiations.   When those negotiations failed, the appellants

reinstituted the litigation by filing another complaint on February 2, 2010,

omitting the count that had been dismissed by the trial court. In response,

the appellee filed preliminary objections on March 19, 2010, raising for the

first time an arbitration agreement between the parties.         The trial court

sustained the preliminary objections and compelled arbitration.

      On appeal, this Court reversed, holding the appellee had waived its claim

of arbitration. This Court stated:

         Had [the appellee] raised the arbitration provision in its
         preliminary objections to the April 2007 Complaint, [the
         appellants] would have been spared the time, effort, and
         expense of filing an amended complaint in July 2007,
         discontinuing the action to engage in settlement
         negotiations, entering the Tolling Agreement and
         Amendment, filing a complaint in February 2010, and filing
         an amended complaint in April 2010. Similarly, the trial
         court would have been spared the time and effort of
         reviewing the July 2007 amended complaint and second set
         of preliminary objections, the motion to discontinue without
         prejudice, and the February 2010 complaint. Moreover,
         [the appellee’s] contention that [the appellants] gained two
         years for preparation of its case ignores the fact that [the
         appellee’s] failure to raise the arbitration provision promptly
         in April 2007 caused the two-year delay in proceeding to
         binding arbitration. …


                                     - 15 -
J-A15014-20


         … Beginning in 2007, [the appellee] availed itself of the
         judicial process by filing preliminary objections; however, it
         did not promptly raise the arbitration provision at that time.
         …

         Based on the foregoing, we conclude that [the appellee]
         waived its right to binding arbitration. As [the appellants]
         claim, the simple fact that [the appellee] allowed the
         Preliminary Objection process to proceed for months, with
         the arbitration argument at the ready, involves a conscious
         engagement with the judicial process that cannot be
         ignored. [The appellee’s] conduct was inconsistent with a
         purpose to stand on the contract arbitration provision as to
         leave no opportunity for a reasonable inference to the
         contrary. Moreover, [the appellee’s] active participation in
         the judicial process resulted in an undue advantage to [the
         appellee] and prejudice to [the appellants], specifically, the
         dismissal of Count VII and an avoidable, two-year delay in
         proceeding to binding arbitration. For these reasons, we
         conclude the trial court committed an error of law in
         sustaining    [the   appellee’s]    preliminary  objections,
         dismissing the complaint, and transferring the matter to
         binding arbitration.

O’Donnell, supra at 1188-89 (internal citations and quotation marks

omitted) (emphasis in original). See also Goral, supra (holding appellants

waived claim to arbitration where they did not affirmatively seek arbitration

until 19 months after appellees had filed complaint; prior to that time,

appellants did nothing to move matter to arbitration and allowed case to linger

on court’s docket; it was not until litigation resulted in order requiring

appellants to satisfy appellees’ discovery requests that appellants sought

arbitration; appellees suffered prejudice where, in addition to litigation costs

already incurred, they would be required to re-initiate legal proceedings before

American Arbitration Association and incur additional costs). Compare Smay


                                     - 16 -
J-A15014-20


v. E.R. Stuebner, Inc., 864 A.2d 1266 (Pa.Super. 2004) (holding appellant

did not waive right to arbitration where appellant consistently asserted its

right to arbitration and used judicial system only to preserve that right and

protect its discovery interests).

      Instantly, in addressing the Estate’s waiver argument, the trial court

stated:

          [The Academy defendants] did pursue early tactical
          maneuvers in this case before raising their claim for
          arbitration, including removal to federal court and a
          challenge to venue. They participated in discovery but only
          related to their venue challenge. Their motion to sever [and
          compel arbitration] has been filed before they have filed an
          answer to the complaint. Pursuant to Pa.R.C.P. 1030, they
          are permitted to raise the defense of arbitration by new
          matter.

          The right to use arbitration can be lost if an objecting party
          has suffered prejudice in the litigation proceedings. Here[,
          the Estate] has not demonstrated how [the Academy
          defendants] have gained an undue advantage by raising the
          request for arbitration at this point. …

          Since [the Academy defendants] raised their defense of
          arbitration at this early juncture before the pleadings are
          closed, I find that they have not waived their right to pursue
          arbitration. …

(Opinion and Order at 13-14; R.R. at 255a-256a) (internal citations omitted).

For the following reasons, we cannot agree with the trial court’s analysis.

      Here, the record confirms the Estate filed a complaint in the Philadelphia

County Court of Common Pleas on January 15, 2018.                 The Academy

defendants initially reached a stipulation with the Estate to strike one

paragraph of the complaint and to withdraw the claim of punitive damages,

                                      - 17 -
J-A15014-20


without prejudice to the Estate’s right to reinstate that claim after the close of

discovery. On February 13, 2018, the Academy defendants filed preliminary

objections based on improper venue.                A few days later, the Academy

defendants filed a notice of removal of the case to federal court based on

diversity jurisdiction. The Estate filed a motion to remand, which the Eastern

District Court of Pennsylvania granted on March 19, 2018.

       Upon remand, the Estate responded to the Academy defendants’

preliminary objections.        The parties then engaged in extensive pre-trial

discovery on the issue of venue. The Academy defendants do not dispute that

they did not produce the enrollment contract or mention the arbitration clause

in response to pre-trial discovery requests for any contract related to the

claims in this case.8 Following a hearing on the venue issue, on October 25,

2018, the court sustained the preliminary objections and transferred the case

to the Monroe County Court of Common Pleas.

       On December 17, 2018, almost a full year after the Estate had filed its

complaint, the Academy defendants filed a motion to sever the claims against

Ski Shawnee and to compel arbitration, raising the issue of arbitration and



____________________________________________


8 The Academy defendants contend they did not produce the enrollment
contract in response to the request for “any document which refers to, relates
to or evidences any communication between you and [Decedent]” because
the enrollment contract was between Blair Academy and Decedent’s parents.
(Academy defendants’ Reply Brief at 33 n.14). In light of the Academy
defendants’ attempt to bind Decedent to the contract for purposes of the
survival action, we find their response in this respect disingenuous.

                                          - 18 -
J-A15014-20


producing a copy of the enrollment contract for the first time since litigation

began.   The Academy defendants subsequently filed an answer and new

matter, which reiterated the claim for arbitration.

      Under these circumstances, the record demonstrates that the Academy

defendants accepted judicial process and waived their claim of arbitration.

See Stanley-Laman, supra. Significantly, the Academy defendants (1) did

not raise the issue of arbitration for almost a year after the Estate filed its

complaint; (2) engaged in pre-trial discovery on the issue of venue, during

which it did not produce the enrollment contract or mention the arbitration

provision; (3) filed preliminary objections based on improper venue, which did

not raise the issue of arbitration, and filed a notice of removal to federal court;

and (4) waited for the trial court’s rulings on the preliminary objections and

the federal court’s actions on the notice of removal before asserting a claim

of arbitration. See O’Donnell, supra.

      We disagree with the trial court’s reasoning that the fact that the

pleadings remained open when the Academy defendants raised arbitration

supports a finding against waiver. See, e.g., GE Lancaster Investments,

LLC v. American Exp. Tax and Business Services, Inc., 920 A.2d 850,

854, 855 (Pa.Super. 2007) (stating “we find nothing in these cases which

would limit the finding of waiver where the party seeking the right to pursue

arbitration has availed itself of the judicial process prior to the filing of a

complaint”; “a party may accept the judicial process prior to the filing of a


                                      - 19 -
J-A15014-20


complaint by attempting to win favorable rulings from the trial court on pre-

complaint discovery motions so as to undermine the opposing party’s ability

to file a proper complaint”). Similar to the appellant in Samuel J. Marranca,

supra, the Academy defendants waited until the court ruled on their

preliminary objections to assert a claim of arbitration. Likewise, the Academy

defendants’ preliminary objections based on improper venue and their notice

of removal to federal court suggest the Academy defendants were initially

ready to litigate the claims in court (as opposed to in arbitration), so long as

the jurisdiction was not in the Philadelphia County Court of Common Pleas.

See Samuel J. Marranca, supra.

       The record makes clear that the Academy defendants’ failure to raise

the issue of arbitration promptly caused almost a full year delay in proceeding

to arbitration. The fact that the Academy defendants allowed the preliminary

objection process to proceed for months, with the arbitration argument at the

ready, involves a conscious engagement with the judicial process that this

Court cannot ignore.9 See O’Donnell, supra at 1188-89.

____________________________________________


9 To the extent the Estate claims the Academy defendants were required to
raise their claim of arbitration in preliminary objections, we reject that
position. Although a party can assert a claim of arbitration in preliminary
objections, a party can also assert a claim of arbitration in a petition to compel
arbitration or in the new matter. See Pa.R.C.P. 1028(a)(6), Note (stating
agreement to arbitrate may be asserted by preliminary objection or by petition
to compel arbitration); Pa.R.C.P. 1030(a) (stating all affirmative defenses
including but not limited to arbitration and award shall be pleaded in
responsive pleading under heading “new matter”).               As the Academy



                                          - 20 -
J-A15014-20


       Further, the Academy defendants’ tactical maneuvers prejudiced the

Estate. Had the Academy defendants raised the arbitration provision in their

preliminary objections filed on February 13, 2018, the Estate would have been

spared the time, effort, and expense of filing a response to those preliminary

objections, engaging in pre-trial discovery with the Academy defendants

regarding venue,10 and filing a motion to remand the case from federal court

to state court. See O’Donnell, supra. Similarly, the Philadelphia County

Court of Common Pleas would have been spared the time and effort of

reviewing the Academy defendants’ preliminary objections on improper

venue, the Estate’s response, and hearing argument from the Academy

defendants in support of their position at the hearing on venue. Likewise, the

Eastern District of Pennsylvania would have been spared the time and effort

of reviewing the Academy defendants’ notice of removal and the Estate’s

motion for remand. Id.

       In addition to the costs the Estate has incurred in litigating its claims in

court against the Academy defendants, the trial court’s order now requires the

Estate to reinitiate some of its claims in arbitration, which will generate

additional costs for the Estate. See Goral, supra. See also GE Lancaster



____________________________________________


defendants raised their claim of arbitration in a motion to compel arbitration
and in their new matter to the Estate’s complaint, we do not find waiver of
their claim of arbitration on this basis.
10 We recognize the Estate would have still incurred the time and expense of

litigating Ski Shawnee’s preliminary objections.

                                          - 21 -
J-A15014-20


Investments, supra (explaining that to allow appellant to pursue arbitration

would unfairly prejudice appellees because, in addition to costs incurred to

date, they would be required to commence legal proceedings in arbitration

and incur additional costs).       Additionally, the arbitration provision provides

that “the prevailing party shall be reimbursed for the costs of arbitration and

litigation, including any legal fees.” (Enrollment Contract, dated 3/20/16, at

¶5; R.R. at 40a, 52a). A reasonable interpretation of this provision suggests

that if the Academy defendants prevailed in arbitration, the Estate would be

responsible not only for the costs of arbitration, but also for the full year of

litigation against the Academy defendants before they asserted a claim of

arbitration.

       Based upon the foregoing, we conclude the Academy defendants

accepted judicial process in this case and waived their claim of arbitration. 11

Accordingly, we reverse the portion of the trial court’s order sending any

claims to arbitration, affirm the order in all other respects, and remand for

further proceedings in the trial court.

       Order reversed in part, affirmed in part. Case remanded. Jurisdiction

is relinquished.



____________________________________________


11 Consequently, we decline to address the Estate’s remaining issues or the
Academy defendants’ issue on appeal, which all relate to the validity and scope
of the arbitration agreement. See O’Donnell, supra (declining to address
claim that enforceable arbitration agreement existed based on this Court’s
holding that appellee waived claim of arbitration).

                                          - 22 -
J-A15014-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2020




                          - 23 -